                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ELOI KOUEKASSAZO,

                        Plaintiff,
        v.                                              Civil Action 2:19-cv-1578
                                                        Judge Michael H. Watson
                                                        Magistrate Judge Kimberly A. Jolson

COLUMBUS DIVISION OF POLICE
HEADQUARTERS, et. al.,

                        Defendants.

                             REPORT AND RECOMMENDATION

        On April 24, 2019, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 1). In Adkins v. E.I. DuPont de Nemours & Co., Inc., 335 U.S. 331

(1948), the Supreme Court set forth the legal standard applicable to a motion to proceed in forma

pauperis. An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay the Court’s

filing fee without depriving himself and his dependents the “necessities of life.” Id. at 339 (internal

quotation marks omitted). Although the plaintiff need not be totally destitute in order to proceed

in forma pauperis, paying the filing fee must be more than a mere hardship. See Foster v.

Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the

question is whether the court costs can be paid without undue hardship”). Consequently, unless it

is clear that the one-time payment of the Court’s filing fee will render the plaintiff unable to

provide for himself and his dependents, the Court cannot grant him in forma pauperis status. See

Adkins, 335 U.S. at 339.

        In Plaintiff’s affidavit, he explains that he and his wife have a combined monthly income

of $3,400 and $1,523 in cash on hand or in a savings, checking, or other account. (Doc. 1 at 2).

Plaintiff and his wife have two dependents and monthly expenses of approximately $2,030. (Id.
at 2–3). Based on the information Plaintiff provided in his affidavit, it appears that he has access

to sufficient assets such that paying the one-time filing fee of $400.00 would not impose an undue

hardship upon him. With the resources available to him, it appears that paying the filing fee would

not cause Plaintiff to deprive himself the necessities of life. Accordingly, it is RECOMMENDED

that Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) be DENIED.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.


Date: April 25, 2019                                    /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
